*159Final orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 22, 2003, which, upon a fact-finding determination that appellant mother permanently neglected her three children, terminated her parental rights and placed the children in the custody of petitioners for the purpose of adoption, unanimously affirmed, without costs.
Contrary to the mother’s argument, Foundling Hospital made diligent efforts to reunify her with the children, upon her release from prison and over the course of a year of multiple referrals to counseling and therapy, multiple service plan reviews, arrangements for potential visitation, and communications with service providers who assisted her. Foundling Hospital made it clear to the mother that the greatest impediment to the return of her children was her ongoing unwillingness to regularly participate in therapy. This therapy was critical because the children had suffered severe harm while under her care, and because she never acknowledged responsibility for the scalding event or her need for counseling. The mother’s irregular attendance at service plan reviews and other agency appointments, as well as her resistance to court-ordered therapy, supplied clear and convincing evidence of failure by an uncooperative parent to plan for the children’s future (Social Services Law § 384-b [7]), and warranted the permanent neglect finding (see Matter of Adrian M., 270 AD2d 93 [2000], lv denied 95 NY2d 757 [2000]). Concur — Andrias, J.P., Friedman, Marlow, Gonzalez and Catterson, JJ.